Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered June 30, 2006, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly granted the People’s reverseBatson application (see Batson v Kentucky, 476 US 79 [1986]). The record supports the court’s finding of pretext with regard to the prospective juror at issue and that finding is entitled to great deference (see People v Hernandez, 75 NY2d 350 [1990]). Although defense counsel provided a race-neutral reason for challenging the juror, the record establishes that defense counsel did not challenge another juror with a similar background (see People v Quito, 43 AD3d 411 [2007]). Accordingly, the challenged juror was properly seated.
The defendant’s contention that he was denied the effective assistance of counsel is without merit. A review of the circumstances in totality as of the time of the representation reveals that the defendant was afforded meaningful representation (see People v Henry, 95 NY2d 563, 565 [2000]; People v Baldi, 54 NY2d 137, 147 [1981]). Ritter, J.P., Florio, McCarthy and Dickerson, JJ., concur.